Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/21 has been entered.
 
Status of Claims
3.	Claims 36-52, 54, and 56-58 are pending in this application.

Response to Arguments
4.	Applicant's arguments filed 03/22/21have been fully considered but they are not persuasive.
Regarding the claim rejections under 35 U.S.C. 103, Applicant has argued against the references individually, but one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Moreover, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
5.	The proposed combination modifies the transmutation method of Szilard with a parent material (the material undergoing nuclear transmutation) as taught by Ball.  Applicant argues that the claim limitation “maintaining a fission reaction at a subcritical level between a portion of the neutrons and the parent material to produce the medical isotope” is not taught by the proposed combination. The examiner respectfully disagrees. 
6.	Szilard discloses maintaining a transmutation reaction between a portion of the neutrons and the parent material to produce the medical isotope (column 1, lines 45-54, column 2, lines 18-38, and column 3, line 71 through column 4, line 28). Szilard states “uncharged nuclei i. e. neutrons, penetrate even substances containing the heavier elements without ionization losses, and will cause the formation of radioactive substances in the layer 14 exposed to them. It is found that when various elements are irradiated with neutrons by the process described above, practically all elements which become radio-active transmute into their own radio-active isotopes.” Szilard, accordingly, discloses maintaining a reaction between neutrons and a parent material. The examiner notes that the claim does not require that the reaction be maintained for any specified length of time. 
7.	Szilard is silent as to the physical state and chemical identity of the parent material that is irradiated by the neutrons. Ball teaches neutron irradiation of a parent material (uranium) in aqueous solution to produce a medical isotope (Mo-99; see column 2, line 40 through column 3, line 23), the advantages stemming from the physical state and chemical identity of the parent material of Ball providing motivation for its combination with Szilard. 
8.	Because Ball teaches a fissionable parent material, its combination with the method of Szilard would necessarily result in the claimed method step of “maintaining a fission reaction between a portion of the neutrons and the parent material.” The neutrons produced in the method of Szilard would 
9.	Additionally, the solution of Ball is itself subcritical, because it requires “a reflecting container” and there are no control elements in the reactor of Ball. Furthermore, a skilled artisan would recognize that the combination of Ball’s fissionable parent material with the reactor of Szilard would necessitate its operation as a subcritical reactor. This is because placing a fissionable material in proximity to a neutron source with no means to control the amount of neutron flux the parent material receives could result in a critical or supercritical scenario that could destroy the reactor as well as endanger the surrounding area with dangerous radiation emanations. Therefore, in the combination with Szilard, the injection of neutrons into the subcritical uranium solution of Ball would result in “a fission reaction at a subcritical level.” (The examiner notes there was a typographical error in para. 15 of the office action dated 09/21/20. The examiner intended to refer to the characteristics of the reactor of Szilard into which the parent material of Ball is combined according to the proposed combination, as is made evident in the italicized subsequent phrases: Additionally, because the reactor of Szilard includes a neutron source and omits neutron control elements, one of ordinary skill in the art would recognize that the combination of Ball’s fissionable parent material with the reactor of Szilard would necessitate its operation as a subcritical reactor. This is because placing a fissionable material in proximity to a neutron source with no means to control the amount of neutron flux the material receives could result in a critical or supercritical scenario that could destroy the reactor as well as endanger the surrounding area with dangerous radiation emanations.)
10.	Accordingly, the combination of Ball’s parent material with the method of Szilard renders the claim limitation obvious. Although the limitation is not explicitly disclosed in the references, the combined teaching of the references would have suggested a step of “maintaining a fission reaction at a subcritical level between a portion of the neutrons and the parent material.” 

12.	Applicant’s arguments with respect to Ball are unpersuasive, because as explained above, the proposed combination of the parent material of Ball with the method of Szilard would result in subcritical fission reactions. That is, when irradiating a fissionable material with neutrons, as in the proposed combination of Ball’s parent material with the method of Szilard, safety considerations would necessitate subcriticality. The characteristics of the reactor of Ball are not relevant to the proposed combination because it is the reactor of Szilard that is being modified with the parent material of Ball in the proposed combination. 
13.	Regarding the prior art Cheng, in response to applicant's argument that the reference fails to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the fission reaction is maintained at a highly multiplying but subcritical level in the parent material itself) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim merely requires “with neutron multiplication.” How that multiplication is achieved is not recited in the claim, so the limitation can be taught by any reference that discloses neutron multiplication in any manner. The examiner further notes that the specification as filed does not link subcriticality with neutron multiplication ([000109]). Instead it is linked to an attenuator and reflector ([0004]. 
14.	The remainder of Applicant's arguments apply only to the additional references alone and do not consider their combination with Szilard. Accordingly, these arguments are unpersuasive.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
17.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

18.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 36-39, 43, 47, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szilard, US Patent 2,161,985; in view of Langenbrunner, US Publication 2009/0316850; in further view of Ball, US Patent 5, 596,611.
20.	Regarding claim 36, Szilard discloses a method of producing a medical isotope, the method comprising: exciting a gas to produce an ion beam; passing the ion beam to a target chamber including a target, the target and the ion beam reacting via a fusion reaction to produce neutrons (see Fig. 1, refs. 11 and 13 and column 1, lines 35-44); positioning a parent material within an annular activation cell positioned proximate the target chamber (see Fig. 1, ref. 14); and maintaining a transmutation reaction between a portion of the neutrons and the parent material to produce the medical isotope (column 1, lines 45-54, column 2, lines 18-38, and column 3, line 71 through column 4, line 28). 
21.	Szilard discloses a lithium target. However, Langenbrunner teaches a similar fusion/fission reactor wherein the fusion reaction target comprises deuterium, tritium, or helium, or a combination thereof (see [0032-3]).  One of ordinary skill in the art would have found it obvious to substitute the fusion reactants taught by Langenbrunner because the reference discloses their functional equivalence to the lithium of Szilard. It has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
22.	Szilard is silent as to the physical state and chemical identity of the parent material that is irradiated by the neutrons produced in the fusion target chamber. Ball teaches neutron irradiation of a parent material (uranium) in aqueous solution to produce a medical isotope (Mo-99; see column 2, line 40 through column 3, line 23). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball because Ball teaches the predictable advantages stemming from solution-based irradiation of uranium (column 
23.	Although Szilard does not explicitly disclose fission reactions of its parent material, its modification with the parent material of Ball would inherently result in fission of the uranium of Ball by the neutrons produces in Szilard. Additionally, because the reactor of Szilard includes a neutron source and omits neutron control elements, one of ordinary skill in the art would recognize that the combination of Ball’s fissionable parent material with the reactor of Szilard would necessitate its operation as a subcritical reactor. This is because placing a fissionable material in proximity to a neutron source with no means to control the amount of neutron flux the parent material receives could result in a critical or supercritical scenario that could destroy the reactor as well as endanger the surrounding area with dangerous radiation emanations. 
24.	Regarding claims 37 and 38, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Szilard further discloses a method wherein the gas includes deuterium (column 1, lines 35-42). Langenbrunner further teaches the target including tritium gas ([0033]). One of ordinary skill in the art would have found it obvious to substitute the fusion reactants taught by Langenbrunner for the reasons stated above.
25.	Regarding claim 39, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. The water of the aqueous solution of Ball is inherently and necessarily a neutron moderator, so the modification of Szilard with the parent material of Ball would inherently and necessarily result in moderation of the neutrons of Szilard with the water of the aqueous solution of Ball. One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball for the reasons stated above. 

27.	Regarding claim 47, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Szilard further discloses a method wherein the target chamber (16/13) and the ion source operable to produce the ion beam from a gas (11a; column 1, lines 37-42) together at least partially define a fusion reactor (column 1, lines 35-44) positioned proximate the annular activation cell (see Fig. 1). While Szilard discloses a single fusion reactor, the fusion reactor portion could be duplicated into a plurality of fusion reactors with no unexpected results. Accordingly, such a modification would have been obvious to a skilled artisan at the time of the invention, who would have been motivated to make such a change for the predictable purpose of increasing the neutron flux irradiating the activation cell. 
28.	Regarding claim 54, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Ball further teaches the parent material comprising uranium enriched to 20% or less in U-235 and the medical isotope being Mo-99 (column 2, line 40 through column 3, line 17).  One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball for the reasons stated above. 
29.	Claims 40, 56, 57, and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szilard, US Patent 2,161,985 in view of Langenbrunner, US Publication 2009/0316850 and Ball, US Patent 5, 596,611 in further view of Cheng, US Patent 4,663,110.
30.	Regarding claim 40, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Szilard does not disclose neutron multiplication. Cheng discloses a similar reactor having a neutron multiplier layer (18) between a neutron-producing fusion core (12) and a material to be transmuted (20; see column 4, lines 5-35). One of ordinary skill in the art at the time of the invention

31.	Claim 56 contains substantially the same limitations as claim 40 and is therefore rejected in the same way. 
32.	Regarding claim 57, the modification of Szilard as taught by Langenbrunner, Ball, and Cheng renders the parent claim obvious. The water of the aqueous solution of Ball is inherently and necessarily a neutron moderator, so the modification of Szilard with the parent material of Ball would inherently and necessarily result in moderation of the neutrons of Szilard with the water of the aqueous solution of Ball. One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball for the reasons stated above.
33.	Regarding claim 58, Szilard discloses a method of producing a medical isotope, the method comprising: reacting a parent material with neutrons in a hybrid reactor (see Fig. 1 and column 1, lines 35-54), the hybrid reactor comprising an ion source operable to produce an ion beam from a gas (11/11A; column 1, lines 37-42); a target chamber (11/13) including a target that interacts with the ion beam to produce the neutrons via a fusion reaction (column 1, lines 44-47; column 2, lines 18-27); and an annular activation cell (14) positioned proximate the target chamber and including the parent material that interacts with the neutrons to produce the medical isotope (column 1, lines 45-54; column 2, lines 18-38; and column 3, line 71 through column 4, line 28). 
34.	Szilard discloses a lithium target. However, Langenbrunner teaches a similar fusion/fission reactor wherein the fusion reaction target comprises deuterium, tritium, or helium, or a combination thereof (see [0032-3]).  One of ordinary skill in the art would have found it obvious to substitute the fusion reactants taught by Langenbrunner because the reference discloses their functional equivalence In re Leshin, 125 USPQ 416.  
35.	Szilard is silent as to the physical state and chemical identity of the parent material that is irradiated by the neutrons produced in the fusion target chamber. Ball teaches neutron irradiation of a parent material (uranium) in aqueous solution to produce a medical isotope (Mo-99; see column 2, line 40 through column 3, line 23). The water of the aqueous solution of Ball is inherently and necessarily a neutron moderator, so the modification of Szilard with the parent material of Ball would inherently and necessarily result in moderation of the neutrons of Szilard with the water of the aqueous solution of Ball. One of ordinary skill in the art at the time of the invention would have found it obvious to modify the reactor of Szilard with the parent material composition of Ball because Ball teaches the predictable advantages stemming from solution-based irradiation of uranium (column 2, lines 9-23), including ease of purification, reduction of radioactive waste, and advantageous heat removal. 
36.	Szilard does not disclose neutron multiplication. Chen discloses a similar reactor having a neutron multiplier layer (18) between a neutron-producing fusion core (12) and a material to be transmuted (20; see column 4, lines 5-35). One of ordinary skill in the art at the time of the invention
Would have found it obvious to combine such a structure with Szilard as modified by Ball—thereby enabling maintaining fission of the parent material of Ball with the fusion neutrons of Szilard at a subcritical level with neutron multiplication—because Cheng teaches that neutron multiplication “serves to increase the number of neutrons available” (column 4, lines 24-35).
37.	Although Szilard does not explicitly disclose fission reactions of its parent material, its modification with the parent material of Ball would inherently result in fission of the uranium of Ball by the neutrons produces in Szilard. Additionally, because the reactor of Szilard as modified by Cheng includes a neutron source and neutron multiplier, but no neutron control elements, one of ordinary skill .
38.	Claims 41, 42, and 44 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szilard, US Patent 2,161,985 in view of Langenbrunner, US Publication 2009/0316850 and Ball, US Patent 5, 596,611 in further view of Rowland et al., US Publication 2011/0176648.
39.	Regarding claims 41, 42, and 44, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claims obvious. Szilard does not disclose a neutron generator using RF resonance, an accelerator, and a magnet. Rowland teaches a neutron generator, wherein RF resonance is used to produce the ion beam ([0064]), comprising accelerating the ion beam with an accelerator positioned between an ion source operable to produce an ion beam from a gas and a target chamber ([0062]), and having a magnet positioned to define a magnetic field that collimates the ion beam within at least a portion of a linear target path ([0065]). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the neutron source of Rowland with the medical isotope reactor of Szilard because Rowland teaches its neutron generator provides the predictable advantage of operation over a wide range of temperatures ([0037]) and is compact ([0036]). Moreover, the neutron generator of Rowland is functionally equivalent to the neutron generator of Szilard, making a substitution trivial to one of ordinary skill in the art.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) and MPEP §2144.06.

41.	Regarding claims 45 and 46, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claim obvious. Szilard does not disclose a neutron generator as claimed. Leung teaches a neutron generator having a target chamber defining a helical target path and comprising at least one magnet to define a magnetic field that directs the ion beam along the helical path (see Fig. 1B and column 3, line 38 through column 4, line 37). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the neutron source of Rowland with the medical isotope reactor of Szilard because Leung teaches its device is compact and produces a high neutron flux (see column 2, lines 15-17). Moreover, the neutron generator of Leung is functionally equivalent to the neutron generator of Szilard, making a substitution trivial to one of ordinary skill in the art.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) and MPEP §2144.06.
42.	Claims 48-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Szilard, US Patent 2,161,985 in view of Langenbrunner, US Publication 2009/0316850 and Ball, US Patent 5, 596,611 in further view of Bussard, US Patent 4,370,295.
43.	Regarding claims 48-53, the modification of Szilard as taught by Langenbrunner and Ball renders the parent claims obvious. Szilard does not disclose an attenuator proximate the activation cell, an additional moderator surrounding the activation cell, and a reflector. Bussard teaches a similar transmutation method (see Fig. 1), comprising positioning an attenuator (8) proximate an activation cell 

Conclusion
44.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
45.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
46.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
47.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
48.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
49.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646